—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered April 1, 1997, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to four concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
Defendant was not deprived of a fair trial by brief and limited *361background testimony regarding street-level narcotics operations, containing no suggestion of a large-scale conspiracy (see, People v McAllister, 255 AD2d 241, lv denied 93 NY2d 876). Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.